UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1676


COURTNEY HENDERSON,

                       Plaintiff - Appellant,

          v.

LIFETIME FITNESS HEALTH CLUB,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:13-cv-03786-CCB)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Courtney Henderson, Appellant Pro Se.    Robert Ross Niccolini,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Courtney     Henderson   seeks     to     appeal   the    district

court’s order dismissing her complaint under Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17 (2012).     We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on May 19, 2014.      The notice of appeal was filed on July 7,

2014.   Because    Henderson   failed   to   file    a   timely    notice   of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   DISMISSED



                                   2